Per Chalmers, J.
I concur in both the reasoning and judgment announced by my associates in this case, and am led to add a few words of my own by reason of the unusually careful consideration which we have all bestowed upon it, and because the-language of the conveyance in question presents, in a shape somewhat difficult, a question always more or less troublesome.
It is easy to say that an ambiguity which is apparent upon the face of an instrument cannot be explained by extrinsic testimony, while one that arises by reason of intrinsic facts may,, by proof of further extrinsic facts, be removed, and yet no rule has been found more difficult of application. I cannot but think that much of the difficulty has grown out of a struggle-by the courts to rid themselves of the fetters of the rule in cases where justice in the particular case seemed to require it. Certainly many of the adjudged cases work a practical abolition of the prohibition against the reception of extrinsic testimony' in cases of patent ambiguity. Whether an ambiguity is patent- *604■or latent must be tested by'the language of tbe instrument. :Untilthat question is settled all other inquiries are ■ precluded.
In the determination of this primary and fundamental question the court can neither know", nor inquire into, the situation -or. intention of the parties. ' It must confine itself to the •document itself, or to such other documents and circumstances ■as are referred to by it. Thus, a deed to “ a lot” or to “ the lot ” is void, but a deed to a lot set forth in some other paper •or proceeding referred to, or located in a cleaidy defined manner, ■or designated by name or number, Is good. So also a conveyance of “ my residence” is good, because the fact of ownership and possession is referred to by the use of the possessive pronoun, and the property is thus made susceptible of identification. If it should turn out that I owned more than one residence, then, inasmuch as the uncertainty thereby produced would spring from this extrinsic fact, other extrinsic facts may 'be adduced to show which residence is intended. But if there be a manifest uncertainty in the instrument, and no fact or •proceeding or other instrument is referred to, the conveyance 'is necessarily void.
The result is the same where such reference is made if an •application to the circumstances or document referred to still leaves the matter uncertain, because the inquiry must cease with the thing referred to unless it in turn refers to something •else.
The question, therefore, of what was the intention or the situation of the parties or of the property can never be inquired into if a perusal of the document in question, and a reference to all the other documents or circumstances referred "to by it, ieaves a palpable uncertainty as to what has been con'veyed.
Let us apply this rule to the conveyance in question. The -only words in it which can properly be considered as descriptive of the thing conveyed are, “lot and residence in Madison •Station.” Manifestly these words are void for uncertainty. *605The uncertainty is patent, and nothing else is referred to by which they can be explained. The full sentence is, “lot and residence in Madison Station, for the taxes assessed to the reputed owner thereof, Thomas McMahon, for the year 1871.” It is not the “lot and residence of Thomas McMahon,” nor - “ the lot and residence of the reputed owner, Thomas McMahon.” If so, parol proof would be admissible to identify the • lot and residence of Thomas McMahon, or of which Thomas McMahon was the reputed owner. All the words which follow “Madison Station” are descriptive of the reason why the property was sold, and not of the property itself. But if we consider the setting forth of this reason as amounting to a reference to the tax assessment of the year 1871, it only authorizes us to refer to the assessment roll of the county for that year, and when that is examined the case is in nowise improved, because upon it the only words found are the self-same words, ‘ ‘ lot and residence in Madison Station.” No other document or circum stance being referred to, either in the deed or in the assessment roll, and the ambiguity still remaining patent, it was manifestly proper to reject the parol testimony offered for ■ identifying the lot, consisting as it did of proof as to what lot and residence in Madison Station it was which was owned by Thomas McMahon, and which had been sold by the tax collector as his property.
Campbell J.,
delivered the opinion of the court.
The language of the deed offered as evidence, and excluded, is . this, viz : “ I, R. J. Ross, tax collector of Madison county, have this day, according to law, sold the following lands, there being • no other property on which to levy and make the taxes due on said lands, to wit, lot and residence in Madison Station, for the taxes assessed to the reputed owner thereof, Thomas McMahon, for the year 1871,” etc. The question is whether that. deed presents a patent ambiguity as to the description of the thing sold, and is therefore void. The question is not. whether parol evidence will remove all doubt or uncertainty *606as to the thing intended to be conveyed, but whether such ■evidence shall be admitted at all. ÍJncertainty or ambiguity which arises from extrinsic facts when the instrument is sought to be applied may be removed by like means. If a perusal ■of the instrument suggests no ambiguity, but, in the application of it to persons or things, uncertainty arises as to who or what was intended, it may always be shown by extriusic evidence what person or thing suiting the description in the instrument was intended.
The declaration of Lord BacoN, that a “■patent ambiguity is never holpenby avermeut,” has been often qualified and much ■restricted in modern times, it is true, but none will deny that when the mere perusal of this instrument shows plainly that some- ■ thing more must he added before the reader can determine which of several things is meant by it, the rule is inflexible that no evidence can be admitted to supply the deficiency.
Whenever extrinsic evidence is admissible a court will not stop until all means of ascertaining the meaning and application of the instrument are exhausted ; but when the ambiguity is patent within the definition above given, extrinsic evidence cannot help it, and although it may in such case be possible by such evidence to show to a moral certainty what the maker of the instrument, as matter of fact, had intended, rather than what he had expressed, the evidence is not admissible except in a proceeding in chancery to reform the instrument for mistake.
Extrinsic evidence is admissible to show to which of several subjects a description applicable to each was intended to apply, but not to bring a particular thing under a description not applicable to it.
The characteristic of all the cases in which parol evidence is declared admissible to apply written instruments is that the words of the instrument do describe the object or subject intended, and the evidence only enables the court to reject one of the objects or subjects to which the description applies, and 'to determine which the maker intended.
*607We have announced familiar doctrine and need not cite authorities. Our own reports furnish illustrations of the rules we have here stated. An examination of the decisions they contain induces the belief that they have established rules for the admissibility of extrinsic evidence quite as. liberal as is consistent with the current of authorities and sound policy.
The law applicable to the case under consideration is well settled, but the difficulty is in the application of it. Is the ■deed ambiguous on its face? The oilly descriptive words in it of the thing conveyed are “lot and residence in Madison ■Station.” The words “ for the taxes assessed to the reputed owner thereof, Thomas McMahon, for the year 1871,” are not descriptive of the thing sold, but expressive of the reason for the sale. If the words used were “lot and residence of 'Thomas McMahon in Madison Station,” or equivalent words, no doubt would be entertained of the admissibility of evidence to apply the deed, by showing which was the lot and residence in Madison Station of Thomas McMahon, for then the deed would refer to extrinsic facts which could be resorted to to •complete the description of the thing sold. We have carefully ■examined all the authorities cited by counsel for plaintiff in error, and many others, and, although fully imbued with the spirit of the maxims ut res magis valeat quam per eat, and cerium est quod cerium reddi potest, cannot resist the conviction announced on the first consideration of this case, that the deed presents ambiguitcis patens, and was properly excluded from the evidence.